DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan, et al. (7,455,314).
Ryan discloses an occupant crash protection device 10 for a vehicle including a seat 24 on which an occupant sits and an aisle between a side face of the seat in a vehicle width direction and a vehicle cabin wall facing the side face (see Figure 1), the occupant crash protection device 10 comprising a seat-side airbag device 30 configured to deploy a seat-side gas cushion portion 34 between the aisle and the occupant sitting on the seat, the seat-side airbag device being placed around the seat (see Figures 3A and 3B); and a wall-side airbag device 20 including a wall-side gas cushion portion 22 configured to be deployed downward from an upper side of the vehicle cabin wall, the wall-side airbag device being placed inside an end part 21, on the vehicle cabin wall side, of a ceiling surface 16.  The seat-side airbag device 30 is placed under a seat cushion 25 having a seating face of the seat or closer to the aisle side than the seat cushion; and the seat-side gas cushion portion 34 is configured to be deployed upward by passing by a side face of the seat cushion in the vehicle width direction (see Figures 3A and 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, et al. (7,455,314) in view of Kataoka, et al. (7,938,440).
Ryan teaches the claimed invention except for the seat-side airbag device placed on the aisle side of a seatback of the seat.  Kataoka teaches an airbag apparatus comprising an airbag 7 placed on the aisle side of a seatback seat 9a configured to be deployed forward, as shown in Figures 1 and 2.
Based on the teachings of Kataoka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ryan to have the seat-side airbag device mounted in a seatback to facilitate the direction of the airbag deployment during a collision.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art recited discloses common inventive concepts as the claimed present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faye M. Fleming whose telephone number is (571)272-6672. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N. Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAYE M FLEMING/Primary Examiner, Art Unit 3616